        Case 2:18-cv-02923-AC Document 15 Filed 08/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TONY DEVON NELSON, JR.,                               No. 2:18-cv-2923 AC P
12                       Plaintiff,
13            v.                                            ORDER
14    COUNTY OF SACRAMENTO,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has requested that this action “be dropped

18   from the calendar and . . . dismissed without prejudice.” ECF No. 14 at 4. Pursuant to Fed. R.

19   Civ. P. 41(a), plaintiff’s request shall be honored.

20          Accordingly, IT IS HEREBY ORDERED that this action is dismissed without prejudice.

21   DATED: August 25, 2020

22

23

24

25

26

27

28
